J-S31019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHARON M. PAIGE, EXECUTOR OF               :   IN THE SUPERIOR COURT OF
    THE ESTATE OF MARVIN SAMUELS,              :        PENNSYLVANIA
    DECEASED                                   :
                                               :
                       Appellant               :
                                               :
                v.                             :
                                               :
    FRANCISCO PAPALEO                          :
                                               :
                       Appellee                :       No. 393 EDA 2021

                Appeal from the Judgment Entered April 25, 2021
              In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): No. 190403263


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                             FILED JANUARY 28, 2022

        Appellant, Sharon M. Paige, executor of the estate of Marvin Samuels,

deceased (“Decedent”), appeals pro se from the judgment entered in the

Philadelphia County Court of Common Pleas in favor of Appellee, Francisco

Papaleo.     The underlying action concerns Appellee’s purported refusal to

return Decedent’s personal property to Appellant. We vacate and remand for

further proceedings.

        The relevant facts and procedural history of this appeal are as follows.

           [Decedent] and [Appellee] were domestic partners        in a
           sometimes contentious relationship.       [Decedent]     and
           [Appellee] resided together in a house they shared as   joint
           tenants located at 2227 South 13th Street from 2003     until
           July or August 2012, when the relationship ended         and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31019-21


         [Appellee] moved out of the house. [Decedent] died on May
         7, 2014, and [Appellant] became the duly appointed
         Executor of the Estate in January 2016.

(Trial Court Opinion, filed April 23, 2021, at 2) (internal citations omitted).

      On April 22, 2019, Appellant filed a complaint against Appellee in the

Civil Trial Division of the Court of Common Pleas. The complaint did not state

a specific cause of action. Rather, Appellant asserted that Appellee removed

Decedent’s personal property from their residence, and Appellee “sold-off

valuable furniture, electronics, books and collectibles, thereby converting the

estate’s property to his personal use and profit without accounting to

[Appellant].” (Complaint, filed 4/22/19, at ¶8).

      Appellee filed preliminary objections on July 10, 2019. Appellee first

asserted that the Civil Trial Division lacked subject matter jurisdiction,

pursuant to 20 Pa.C.S.A. § 711. Appellee insisted that “the Orphans’ Court

maintains the exclusive and mandatory jurisdiction over any and all matters

involving administration [of] an estate, administrators of the estate, and their

respective fiduciary roles.”    (Preliminary Objections, filed 7/10/19, at ¶4).

Further, Appellee contended that Appellant’s complaint lacked specificity, and

the   complaint   failed   to   demonstrate   any   legally   cognizable   claims.

Consequently, Appellee requested that Appellant’s complaint “be dismissed

with prejudice and/or the matter be transferred to the … Orphans’ Court

Division.” (Id. at ¶22).

      On August 5, 2019, Appellant filed a memorandum of law in opposition


                                      -2-
J-S31019-21


to Appellee’s preliminary objections. Although Appellant concluded that the

preliminary objections should be overruled, Appellant also admitted that the

case should be transferred to Orphans’ Court. (See Memorandum of Law,

filed 8/5/19, at ¶2). The court ultimately disposed of Appellee’s preliminary

objections as follows: “[I]n consideration of [Appellee’s] Preliminary Objection

to [Appellant’s] Complaint, and any response thereto, it is hereby ORDERED

and DECREED that this Preliminary Objection is SUSTAINED in part.” (Order,

filed 12/11/19, at 1).1 While the order directed Appellant to file an amended

complaint, it did not provide any further discussion of the specific arguments

in Appellee’s preliminary objections.          The order also made no mention of

transferring the matter to Orphans’ Court.

       Appellant filed an amended complaint on January 14, 2020. While the

caption of the amended complaint still referenced the Civil Trial Division,

Appellant raised an identical claim regarding Appellee’s retention of

Decedent’s personal property. (See Amended Complaint, filed 1/14/20, at

¶8).     Appellee filed an answer and new matter on January 15, 2020.

Appellee’s filing did not mention the need to transfer the matter to Orphans’

Court.

       Thereafter, Appellant’s case proceeded in the Civil Trial Division. On



____________________________________________


1We note that the jurist who disposed of Appellee’s preliminary objections
was not the same jurist who presided over the subsequent trial. (See Trial
Court Opinion at 3).

                                           -3-
J-S31019-21


February 4, 2020, the parties appeared for a compulsory arbitration hearing.

The arbitrators found in favor of Appellee, and Appellant filed a notice of

appeal from the decision.     The court conducted a de novo bench trial on

September 29, 2020. On September 30, 2020, the court entered its verdict

in favor of Appellee. The court found Appellant’s “claims are barred by laches

because [Appellant] did not exercise due diligence in bringing this claim and

[Appellee] has accordingly been prejudiced….”          (Trial Work Sheet, filed

9/30/20, at 1).     Even if laches did not apply, the court concluded that

Appellant was not entitled to relief where she “failed to definitively identify the

specific personal property at issue, whether the decedent was clearly the sole

owner of the property … and/or the fair value of the property.” (Id.)

      Appellant timely filed post-trial motions on Monday, October 12, 2020.

At that point, the court discovered that Appellant’s attorney was suspended

from the practice of law in Pennsylvania when he filed the post-trial motions.

(See Trial Court Opinion at 1-2; N.T. Hearing, 1/7/21, at 4-5). On October

15, 2020, the court struck Appellant’s post-trial motions.        The court also

permitted Appellant to file new post-trial motions, either counseled or pro se.

Appellant subsequently filed pro se post-trial motions, and the court

conducted a hearing on January 7, 2021.         On January 8, 2021, the court

denied Appellant’s post-trial motions.

      Appellant filed a pro se notice of appeal on Monday, February 8, 2021.

On February 19, 2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b)


                                       -4-
J-S31019-21


concise statement of errors complained of on appeal. Following the grant of

an extension, Appellant filed a pro se Rule 1925(b) statement on March 19,

2021. On April 25, 2021, Appellant filed a pro se praecipe to enter judgment

in favor of Appellee.2

       Appellant now raises four issues for our review:

          Did not the trial court err by overlooking the Orphans’ Court
          as the court of [Appellant’s] first and original jurisdiction
          (seeking relief from [Appellee’s] harassment, abuse and
          violation of rights)[?]

          Did not the trial court err in assuming jurisdiction where the
          Orphans’ Court had exclusive mandatory jurisdiction over
          matters involving power of attorney[?]

          Did not the trial court err in assuming jurisdiction where the
          Orphans’ Court had mandatory jurisdiction over fiduciaries,
          personal property, and distribution of estates[?]

          Did not the court below err when failing to transfer
          [Appellant’s] [case] to the Orphans’ Court sua sponte[?]

(Appellant’s Brief at 2).

       Appellant’s issues are related, and we address them together. Appellant

contends that Appellee “obstructed and impeded [Appellant’s] efforts to

access any estate property in order to perform her duties” as executor. (Id.



____________________________________________


2 Appellant filed her pro se notice of appeal on February 8, 2021. Final
judgment on the verdict, however, was not entered until April 25, 2021. Thus,
Appellant’s notice of appeal relates forward to April 25, 2021, the date final
judgment was entered and copies of the judgment were distributed to all the
appropriate parties. See Pa.R.A.P. 905(a)(5) (stating notice of appeal filed
after court’s determination but before entry of appealable order shall be
treated as filed after such entry and on day thereof).

                                           -5-
J-S31019-21


at 26). Appellant maintains that the Orphans’ Court possessed mandatory

jurisdiction over this dispute, and the Civil Trial Division erred by failing to

transfer the matter after Appellee properly raised the issue of jurisdiction in

his preliminary objections.   Appellant also notes that the issue of subject

matter jurisdiction can be raised at any time. Appellant concludes that this

Court must vacate the judgment in favor of Appellee and remand the matter

for further proceedings in the Orphans’ Court. We agree.

      “It is well-settled that the question of subject matter jurisdiction may

be raised at any time, by any party, or by the court sua sponte. Our standard

of review is de novo, and our scope of review is plenary.” In re Estate of

Ciuccarelli, 81 A.3d 953, 958 (Pa.Super. 2013) (internal citations and

quotation marks omitted). “The assessment of ‘whether a court has subject

matter jurisdiction inquires into the competency of the court to determine

controversies of the general class to which the case presented for

consideration belongs.’” Assouline v. Reynolds, 656 Pa. 133, ___, 219 A.3d

1131, 1137 (2019) (quoting Beneficial Consumer Discount Co. v.

Vukman, 621 Pa. 192, 197-98, 77 A.3d 547, 550 (2013)).

         Jurisdiction is the capacity to pronounce a judgment of the
         law on an issue brought before the court through due
         process of law. It is the right to adjudicate concerning the
         subject matter in a given case…. Without such jurisdiction,
         there is no authority to give judgment and one so entered
         is without force or effect. The trial court has jurisdiction if
         it is competent to hear or determine controversies of the
         general nature of the matter involved sub judice.
         Jurisdiction lies if the court had power to enter upon the
         inquiry, not whether it might ultimately decide that it could

                                      -6-
J-S31019-21


         not give relief in the particular case.

Estate of Ciuccarelli, supra at 958 (quoting Aronson v. Sprint Spectrum,

L.P., 767 A.2d 564, 568 (Pa.Super. 2001)).

      The jurisdiction of Orphans’ Court is governed by statute, in pertinent

part, as follows:

         § 711. Mandatory exercise of jurisdiction through
             orphans’ court division in general

            Except as provided in section 712 (relating to
         nonmandatory exercise of jurisdiction through the orphans’
         court division) and section 713 (relating to special
         provisions for Philadelphia County), the jurisdiction of the
         court of common pleas over the following shall be exercised
         through its orphans’ court division:

                  (1) Decedents’ estates.—The administration
            and distribution of the real and personal property of
            decedents’ estates and the control of the decedent’s
            burial.

                                   *    *    *

                   (12) Fiduciaries.—The appointment, control,
            settlement of the accounts of, removal and discharge of,
            and allowance to and allocation of compensation among,
            all fiduciaries of estates and trusts, jurisdiction of which
            is exercised through the orphans’ court division, except
            that the register shall continue to grant letters
            testamentary and of administration to personal
            representatives as heretofore.

                                   *    *    *

20 Pa.C.S.A. § 711(1), (12).

      “Taken together, these provisions mandate that the Orphans’ Court

Division has ‘exclusive jurisdiction of the administration and distribution of


                                       -7-
J-S31019-21


decedents’ estates, of the control of estate fiduciaries, and of the settlement

of their accounts.’” Estate of Ciuccarelli, supra at 958 (quoting Ostroff v.

Yaslyk, 419 Pa. 183, 186, 213 A.2d 272, 274 (1965)). See also Lucidore

v. Novak, 570 A.2d 93, 95 (Pa.Super. 1990) (stating “it is incorrect to file a

complaint in the civil division seeking to set aside the will”). “It is well-settled

that ‘[t]he court of common pleas, even as a court of equity, cannot interfere

in a matter within the exclusive jurisdiction of the Orphans’ Court.’” Estate

of Ciuccarelli, supra at 961-62 (quoting Trout v. Lukey, 402 Pa. 123, 126,

166 A.2d 654, 655 (1961)).

      Further, the Judicial Code provides the proper remedy for matters that

are commenced in the wrong court division:

         § 5103. Transfer of erroneously filed matters

             (a) General rule.—If an appeal or other matter is
         taken to or brought in a court or magisterial district of this
         Commonwealth which does not have jurisdiction of the
         appeal or other matter, the court or magisterial district
         judge shall not quash such appeal or dismiss the matter, but
         shall transfer the record thereof to the proper tribunal of this
         Commonwealth, where the appeal or other matter shall be
         treated as if originally filed in the transferee tribunal on the
         date when the appeal or other matter was first filed in a
         court or magisterial district of this Commonwealth. A matter
         which is within the exclusive jurisdiction of a court or
         magisterial district judge of this Commonwealth but which
         is commenced in any other tribunal of this Commonwealth
         shall be transferred by the other tribunal to the proper court
         or magisterial district of this Commonwealth where it shall
         be treated as if originally filed in the transferee court or
         magisterial district of this Commonwealth on the date when
         first filed in the other tribunal.

                                    *    *    *

                                        -8-
J-S31019-21



             (c) Interdivisional transfers.—If an appeal or other
         matter is taken to, brought in, or transferred to a division of
         a court to which such matter is not allocated by law, the
         court shall not quash such appeal or dismiss the matter, but
         shall transfer the record thereof to the proper division of the
         court, where the appeal or other matter shall be treated as
         if originally filed in the transferee division on the date first
         filed in a court or magisterial district.

                                   *     *    *

42 Pa.C.S.A. § 5103(a), (c). See also Estate of Ciuccarelli, supra (holding

Civil Trial Division lacked authority to dismiss claims related to management

of escrowed assets against administratrix of decedent’s estate for lack of

subject matter jurisdiction; Civil Trial Division was statutorily obligated to

transfer case to Orphans’ Court, because Orphans’ Court had mandatory and

exclusive jurisdiction to hear case).

      Instantly, the trial court did not provide any substantive analysis

regarding the issue of subject matter jurisdiction:

         Items one, two and six in [Appellant’s Rule] 1925(b)
         Statement concern whether this case should have been
         transferred to the Orphans’ Court Division….          What
         [Appellant] does not say or acknowledge is that she filed
         this case in the Civil Trial Division. [Appellee] filed the
         Preliminary Objections to transfer the case to the Orphans’
         Court Division. While [Appellant] may have joined in those
         Preliminary Objections, [Appellant] filed her case in this
         [c]ourt. It is absurd that she would now claim the [c]ourt
         committed error by failing to transfer her case to the
         Orphans’ Court Division.

(Trial Court Opinion at 10).

      Contrary to the court’s assertion, the fact that Appellant filed her


                                        -9-
J-S31019-21


amended complaint in the Civil Trial Division is not determinative of whether

transfer was required.     Appellant’s amended complaint, brought in her

capacity as the executor of Decedent’s estate, alleged that Appellee

improperly “sold-off” Decedent’s personal property “without accounting to”

Appellant.   (Amended Complaint at ¶8).      Appellant’s claim speaks to the

administration and distribution of the personal property of Decedent’s estate,

and the subject matter of the claim falls under the Orphans’ Court Division’s

statutory grant of exclusive jurisdiction. See 20 Pa.C.S.A. § 711(1); Estate

of Ciuccarelli, supra. See also In re Thomas’ Estate, 457 Pa. 546, 327

A.2d 31 (1974) (explaining jurisdiction of Orphans’ Court is entirely of

statutory origin vesting it with exclusive jurisdiction to adjudicate ownership

of personal property registered in name of decedent or alleged by personal

representative to have been in possession of decedent at time of death).

      Because the Orphans’ Court Division has exclusive and mandatory

jurisdiction, the Civil Trial Division should have transferred the instant case

following the preliminary objections to subject matter jurisdiction.   See 42

Pa.C.S.A. § 5103(a), (c); Estate of Ciuccarelli, supra. Consequently, we

vacate the judgment entered in favor of Appellee and remand the case to the

Orphans’ Court Division of the Court of Common Pleas of Philadelphia County,

which may proceed in a manner consistent with this decision.

      Judgment vacated.     Case remanded with instructions.       Jurisdiction

relinquished.


                                    - 10 -
J-S31019-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                          - 11 -